CONCURRING OPINION.
The evidence tends to show that Joe L. Price, the father of Felix, had acquired title to the small parcels of land here in controversy by adverse possession prior to the time he executed his trust deed to the Federal Land Bank, and that had Joe L. Price been made a party to this suit, the bill by the Naval Stores Company could not have been maintained as to the strip of land and the lower ten acres, adjoining the land actually covered in the Land Bank deed of trust. The trouble with the assertion *Page 124 
of title by Felix is that he did not have a deed from his father, but as his father was not a party, the decree ordered by us here does not affect the title of the father, or any conveyance he may now or hereafter make of it, and for that reason I concur in the disposition which we have made of the present appeal.